Title: Abigail Adams to John Adams, 23 December 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Boston December 23 1796
          
          I received by the last post Your favours dated 7h 8th & 12 of the present Month together with Pains Letter & the counter part Jasper I tremble when I look forward to the scene opening before Me. My own reflections and Meditations are similar to yours, except that I do contemplate a return to the Bar. Retirement at Peace Feild I think would be a much more Eligible situation than to be fastned up Hand & foot & Tongue to be shot at as our Quincy Lads Do at the poor Geese and Turkies, and like the frog in the fable, sport to the Boys was Death to the frogs. Since I came to Town Some curious Annecdotes have to me. Judge Daws after the Election was over, went to visit the Govenour so said the G. To answer their own ends. I Say to answer their own ends Judge. they sit up Your Father and Me Electors in opposition to each other if I had been Elected, I should have Done something that should have cemented the Friendship of my kinsman or severd us for ever. I hope Sir it will make no breach between your Father and Me. our Friend Mrs Storer Says that the conduct of the Govenour in erasing his Name from the Law respecting Electors, put her in mind of some lines in a little Book of the Childrens.
          
            There was a Man in Thessaly
            and he was wondrous wise
            He jump’d into a quickset hedge
            and scratchd out both his Eyes
            And when he saw his Eyes were out
            With all his might & main
            He jump’d into another hedge
            and scratchd them in again
          
          A Country Man this week who lives about 50 miles back was in Mr N Austins shop, and began to talk with him upon politicks why says he, they tell me that mr Adams, tho a Clever Man will not do

for President. they say he can’t talk. aya says mr Austin, he can’t talk Nonsence, but Do You or can You believe that a Gentleman who was many Years in the full practise of the Law cannot talk?
          Very harmless was that report in comparison of a thousand others which I dare say have come to your Ears. Dr Walter call’d to See me a Day or two since. he Said there were many people in this Town who almost wisht You might not be Elected that they might have you for their Govenour next year. to this speach I could make no reply, but bow’d it is considerd here as a Matter Setled that you are Elected, yet no person speaks of it, but what seem to commisirate the station & to be fully sensible of its Dangers and perplexitys
          I inclose to you an Aurelias, the reputed Author Young Gardner of Milton it is certain that he corrected the press, and does not deny the Peice. I cannot but suspect however that he has consented to Father it for some other person.
          Tell Mrs otis that her Friends here are well, but in affliction for the sudden Death of Mrs Robbins, Nabby Saltmars that was, who on one Sunday was Married & before a fortnight was a Corpse. “O Blindness to the future kindly given”
          Tomorrow I return to Quincy where I hope to hear often from my Dearest Friend to whom I am with the sincerest affection / His
          
            A Adams
          
        